BRETT, Judge.
The plaintiff in error, Napoleon Curry, defendant below, was charged by information in the district court of Jackson County, Oklahoma, with the crime of murder, allegedly .committed on April 1, 1960. He was tried by a jury) convicted of first degree manslaughter and his punishment fixed at 45 years in .the State Penitentiary; Judgment and sentence was entered in' keep--ing with the verdict, and appeal has been perfected to this Court.
The case was assigned for oral argument, without briefs having been filed, and was argued to the Court on February 7, 1961, and submitted on the record and oral argument.
We have carefully examined and considered the record before us, and find no fundamental error in the record.
The only argument advanced by counsel for defendant was a plea for modification of the sentence. The jury fixed the penalty, as was their right so to do, and the penalty assessed is within the limits of the law. The record presents this case as one of premeditated killing. The defendant is fortunate to escape with a manslaughter conviction.
Finding no justifiable basis for modification of the judgment and sentence imposed herein, the same is affirmed.
NIX, P. J., concurs.
BUSSEY, J., not participating.